DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-15, 23 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Wherein the nucleating agent is dispersed in the polyolefin. (claims 16-18 and 22)
Wherein the nucleating agent is grafted onto the polyolefin. (claims 21 and 25)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
None.

The lack of unity of invention was addressed in the restriction requirement dated 02/05/2021.

The amendments to the claims and the new independent claim to the grafted species necessitates a greater divergent in the search for the two species that would represent an undue burden on the Examiner to examine in the same application.  Thus, a species restriction is being issued at this time.

During a telephone conversation with Carlyn Burton on 2/24/22, a provisional election was made with traverse to prosecute the invention of species a), claims 16-18 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15, 21 and 23-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 22 is objected to as being in improper form because it depends from a canceled claim.  Accordingly, claim 22 is not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, from which claims 17 and 18 depend, now recites wherein the nucleating agent has the structure recited in the claim.  However, a compound with such a structure would be unstable, as the quaternary carbon is missing a substituent.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The missing group in the structure renders the nucleating agent indefinite, and it is unclear what compound and composition applicant is trying to claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a}(1) as being anticipated by Xu et al. (CN 102167783).
	In the abstract, Xu et al. teach a process of grafting a polyolefin, wherein a composition is first formed wherein the functional monomer (nucleating agent), such as acrylic acid salt consistent with claim 17, is dispersed in the polyolefin matrix.
	Thus, the requirements for claims 16 and 17 are met.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/({a)(2) as being anticipated by Ding et al. (USPN 6,861,481).
	In the col. 14, lines 9-15 and claims 1-5, Ding et al. teach a process of preparing a functionalized polyolefin, wherein a composition is first formed wherein the hydrophilic monomer (nucleating agent), such as acrylic acid salt, is dispersed in the polyolefin matrix.
	Thus, the requirements for claims 16 and 17 are met.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/({a)(2) as being anticipated by Tyrrell (USPN 3,595,735).
	In the col. 2, lines 25-33 and col. 3, lines 6-18, Tyrrell teaches a polyolefin blended with at least one of the claimed nucleating agents of claim 17, such as sodium benzoate, which is an unsaturated carboxylic acid, in a concentration preferably from 0.2% to 2.5%.
	Thus, the requirements for claims 16 and 17 are met.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/({a)(2) as being anticipated by Risch (USPN 7,010,201).
	In the col. 7, lines 24-43, Risch teaches a polyolefin blended with at least one of the claimed nucleating agents of claim 17, such as sodium benzoate, in a concentration preferably from 0.05% to 1%, and up to 40% of a filler such as carbon black, which is also a pigment.
	Thus, the requirements for claims 16-18 are met.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.

Regarding Xu et al. and Ding et al., while the final products are a grafted product, in the process of preparing them, a composition of the nucleating agent dispersed in the polyolefin is taught.  Thus, the rejections are still valid.

Regarding Tyrrell and Risch, the structure of claim 16 is indefinite as illustrated above.  However, claim 17, which depends from claim 16, recites unsaturated carbocyclic acid salts, which are taught in both references. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE